BoakdmaN, J.:
After the defendant was discharged on habeas corpus from his imprisonment, under the first commitment for contempt, he could not, legally, be again arrested fon the same cause unless under 2 Revised Statutes, 571, section 59. By subdivision 3 of that section it is provided that the person so discharged may be again imprisoned “ if, in a civil action, the party has been discharged for any illegality in the judgment or process hereinbefore Specified, and is afterwards imprisoned by legal process for the same cause of action.” The discharge on habeas corpus in this case was by reason of an illegality in the process of commitment, after a conviction for contempt. ■ The punishment imposed was in part unknown to the law. The defendant was, therefore, discharged.
Assuming, then, that a proper conviction had been had for contempt, the county judge might, under the provisions of the section above cited, have issued a new commitment, omitting the illegal and improper portions of the old process. Instead of doing this the county judge proceeded to retry the defendant for the same offense, and adjudged him guilty of a contempt, after and notwithstanding the former adjudication upon the same subject. This would, perhaps, not have been fatal in and of itself, if the commitment had been in pursuance of the first conviction, and imposed only such legal penalties as were contained in the first process. But a still more serious error was committed in passing a new, and in some respects, far more severe penalty upon the defendant based upon the second conviction. This presents a case of two trials and two convictions for the same offense, each independent of the other. The discharge under the first conviction was final, unless the county judge could make out a new commitment to be sustained by the first conviction, avoiding thereby the irregularity for which the prisoner was discharged. Or, in a doubtful case, a better way *571would bare been to have begun the supplemental proceedings de novo, and laid the proper foundation for new chai’gesfor contempt, which could have been pursued with greater accuracy.
It is sufficient, however, to say, that it was erroneous to retry and resentence, by new and different penalties for the same cause, a prisoner who has been discharged on habeas corpus by order of the court.
Hence, we think the order of the county judge should be reversed, with ten dollars costs and expenses of printing.
Present — Leaened, P. J., Bqgkes and Boaedman, JJ.
Order reversed, with ten dollars costs and printing.